Title: To Thomas Jefferson from Samuel Hanson, 4 November 1808
From: Hanson, Samuel
To: Jefferson, Thomas


                        
                        Sir, 
                        Navy-Yard, 4th. Novr. 1808
                     
                        
                     
                        At a moment when you are peculiarly occupied by great National affairs, it is with considerable reluctance that I venture to trespass on your time and attention. But, concerning the honour of the Government to be implicated in the Subject of my disclosure, I cannot permit myself to withhold it.
                     
                     
                        It is a fact, Sir, that Three Officers of a Militia Company, called The Volunteer Rifle-Company, are leading Members of the Tar-Company (the Title themselves assume) formed more than 4 months ago, at the Navy-Yard!
                     
                     
                        Their Names are
                     
                     
                        Wm. Smith, Captn.
                     
                  
                     
                        
                           Jno. Davie, of Abel,
                     
                           }
                           Lieutenants
                        
                        
                           David Dobbins,
                     
                        
                     
                  
                        
                        These Men, as living within the District, have been honoured with commissions immediately from yourself.
                     
                     
                        One of the threatened victims of this outrageous association is Wm. Prout. This Man, remarkable for the inoffensiveness of his manners, though an Englishman by birth, married in this Country, has a large family of Children, and is known to possess more property, ten times over, than all the Associators together. Possibly he is, like many of our own Countrymen, a Monarchist, at heart. Yet I have never known him to be charged with any act or even word in hostility to the Country or to the Government. The fact is that his life is, almost literally, consumed over his Counter; where he discovers as much Solicitude to Encrease his property as if he had no more at stake than his Persecutors, The Members of The Tar-Company.
                     
                     
                        To You, Sir, who have officially declared that “Error is best combated by the weapons of Truth,” (if, indeed, Monarchism, merely Speculative and theoretical, deserve the name of cruel Error) it is not necessary to enlarge upon the fact now respectfully Submitted—nor to Suggest the inconsistency of the Sentiment, above quoted, with the Permission to Men to hold Commissions for the defence of the Country, who are foremost—not in the ranks of Association for the Support of the Laws—but in rallying around, or, rather, planting, the Standard of disorder & licentiousness. 
                  With perfect respect & Esteem, I have the honour to be, Sir Your most obedt
                     
                  
                     Samuel Hanson of Saml
                            
                        
                    